Case 2:19-cr-00011-JRG-RSP Document 15 Filed 03/09/20 Page 1 of 1 PageID #: 39




                            UNITED STATES DISTRICT COURT
                             EASTER DISTRICT OF TEXAS
                                 MARSHALL DIVISION


 UNITED STATES OF AMERICA §

 V § CASE NO. 2:19CR11

 BEAU DANIEL MERRYMAN §


                            WAIVER OF DETENTION HEARING

           I, BEAU DANIEL MERRYMAN, charged by an Indictment with violation of 18 U.S.C.

 § 842(p)(2)(A), and having appeared before the Court and been advised of my rights as required

 by Title 18, U.S.C. 3142, including my right to have a detention hearing, do hereby waive (give

 up) my right to a detention hearing and agree to be held in custody pending disposition of this

 matter.



 Defendant




    3> ~Z.o z o
 Date                                               Counsel for Defendant
